Case 5:18-cv-00420-JGB-SHK Document 210 Filed 07/08/19 Page 1 of 9 Page ID #:3614



   1    XAVIER BECERRA
        Attorney General of California
   2    RICHARD F. WOLFE
        Supervising Deputy Attorney General
   3    WILLIAM R. PRICE
        Deputy Attorney General
   4    EDWARD P. WOLFE
        Deputy Attorney General
   5    State Bar No. 247835
         600 West Broadway, Suite 1800
   6     San Diego, CA 92101
         P.O. Box 85266
   7     San Diego, CA 92186-5266
         Telephone: (619) 738-9081
   8     Fax: (619) 645-2581
         E-mail: Edward.Wolfe@doj.ca.gov
   9    Attorneys for Defendants Edmund G. Brown, Jr.,
        Gary Schons, and Melissa Mandel
  10
  11                     IN THE UNITED STATES DISTRICT COURT
  12      FOR THE CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
  13
  14
        COLONIES PARTNERS, L.P.,                    5:18-cv-00420-JGB-SHKx
  15
                            Plaintiffs, REPLY IN SUPPORT OF MOTION
  16                                    BY EDMUND G. BROWN, JR.,
                v.                      GARY SCHONS, AND MELISSA
  17                                    MANDEL FOR ENTRY OF A
                                        FINAL JUDGMENT
  18    COUNTY OF SAN BERNARDINO,
        et al.,                         Date:         July 22, 2019
  19                                    Time:         9:00 a.m.
                          Defendants. Courtroom: Riverside Courtroom 1
  20                                    Judge:        Hon. Jesus G. Bernal
                                        Trial Date: March 24, 2020
  21                                    Action Filed: March 1, 2018
  22    AND CONSOLIDATED MATTERS
  23
  24
             Defendants Edmund G. Brown, Jr., Gary Schons, and Melissa Mandel
  25
        (collectively, AG Defendants) submit the following reply in support of their Motion
  26
        for Entry of Final Judgment pursuant to Federal Rule of Civil Procedure 54(b)
  27
        (ECF No. 205).
  28
                                                1
Case 5:18-cv-00420-JGB-SHK Document 210 Filed 07/08/19 Page 2 of 9 Page ID #:3615



   1                  MEMORANDUM OF POINTS AND AUTHORITIES
   2                                      INTRODUCTION
   3         Rule 54(b) authorizes the District Court to certify a final judgment where there
   4    is “no just reason for delay.” The analysis is simple. First, the Court considers
   5    whether the order to be certified is a final judgment. Plaintiffs do not dispute that
   6    the order dismissing the AG Defendants meets that requirement. (Pls.’ Opp’n
   7    Defs.’ Mot. Entry Final J. (Opp’n.) 4:13–14, ECF No. 209.) Next the Court
   8    considers the impact certification would have on judicial administrative interests,
   9    and it weighs that impact against any equitable interests. If that balance shows
  10    there is no just reason to delay entry of final judgment, then certification is proper.
  11         Plaintiffs seek to muddy that analysis, and to turn the standard for Rule 54(b)
  12    certification on its head. They argue that a party moving for certification must
  13    “overcome the presumption” against certification by showing that delay in
  14    judgment would result in a “harsh and unjust result.” (Opp’n 1:12–16.) There is
  15    neither a presumption against Rule 54(b) certification nor a requirement that it can
  16    only be granted to avoid injustice. Rule 54(b) certification is proper if there is “no
  17    just reason for delay,” not, as Plaintiffs claim, only if justice requires certification.
  18         Here, certification will not negatively impact judicial administrative interests
  19    because it will not lead to duplicative appeals of the same legal issues. Equitable
  20    interests support certification because the parties have a rightful interest in
  21    resolution of the claims against the AG Defendants and avoiding the burdens of
  22    duplicative trials and discovery. On balance, there is therefore no just reason for
  23    delay. The AG Defendants respectfully request entry of final judgment based on
  24    the Court’s order granting their motion to dismiss with prejudice. 1
  25          1
                 Plaintiffs suggest, without explanation, that the AG Defendants’ motion
        may be procedurally improper because it is filed only in the Colonies case. (Opp’n
  26    2:6, fn. 1.) The Court issued a single order, in the Colonies case, dismissing all
        claims against the AG Defendants by both Colonies and Burum. (ECF No. 86.)
  27    That is the order the AG Defendants seek to certify as a final judgment. The Court
        has ordered that all filings in any of the consolidated cases be filed only in the
  28    Colonies case, and has ordered the clerk to close the Burum case. (ECF No. 82.)
                                                    2
Case 5:18-cv-00420-JGB-SHK Document 210 Filed 07/08/19 Page 3 of 9 Page ID #:3616



   1                                        ARGUMENT
   2    I.   FINAL JUDGMENT PRESERVES JUDICIAL ADMINISTRATIVE INTERESTS
   3         Certification of final judgment imposes no burden on judicial administrative
   4    interests because it creates no risk of duplicative appeals. Plaintiffs disagree. They
   5    argue that certification would create the potential for piecemeal appeals, solely
   6    because their claims against the AG Defendants and the remaining Defendants “are
   7    based on the ‘same underlying transaction’—that is, the investigation of Colonies
   8    and the investigation and prosecution of Mr. Burum.” (Opp’n 6:21–7:8.) Plaintiffs
   9    do not identify any specific legal issue that might be presented to the Court of
  10    Appeal twice as a result of certification of the AG Defendants’ final judgment.
  11    Overlapping facts do not by themselves foreclose certification of final judgment.
  12    The questions are whether the claims are severable and whether successive appeals
  13    would present the same legal issues to the court of appeals.
  14         The Ninth Circuit has rejected the notion “that claims with overlapping facts
  15    are foreclosed from being separate for purposes of Rule 54(b).” Wood v. GCC
  16    Bend, LLC, 422 F.3d 873, 881–82 (9th Cir. 2005) (collecting cases upholding
  17    certification of claims “despite the presence of facts that overlap remaining
  18    claims.”) Plaintiffs ignore this authority and instead argue, citing Morrison-
  19    Knudsen Co. v. Archer, 655 F.2d 962, 965 (9th Cir. 1981), that “[a] ‘similarity of
  20    legal or factual issues will weigh heavily against entry of judgment under [Rule
  21    54(b)].’” (Opp’n 5:8–9.)
  22         Twenty-eight years ago, the Ninth Circuit called the Morrison-Knudsen
  23    approach “outdated and overly restrictive.” Texaco, Inc. v. Ponsoldt, 939 F.2d 794,
  24    798 (9th Cir. 1991). The modern approach is to treat overlapping facts as weighing
  25    against certification only in certain circumstances, such as where the case is routine,
  26    non-complex, the factual issues overlap “entirely—not just substantially,” and the
  27    dismissed claims assert the same legal right as the remaining claims. See Wood,
  28    supra, 422 F.3d at 882 (holding that partial summary judgment in favor of

                                                  3
Case 5:18-cv-00420-JGB-SHK Document 210 Filed 07/08/19 Page 4 of 9 Page ID #:3617



   1    defendants in an age discrimination and retaliation case was improper where the
   2    remaining claims were based on the same facts and asserted the same legal right).
   3         The alleged conduct by the AG Defendants is different than the alleged
   4    conduct by the other Defendants. Plaintiffs allege the other Defendants initiated an
   5    investigation years before they allege the AG Defendants became involved. That
   6    timing was central to the Court’s order granting the AG Defendants’ motion to
   7    dismiss. (ECF No. 86.) The operative Colonies and Burum complaints allege
   8    distinct conduct by the remaining Defendants in the key time frame before the
   9    initiation of grand jury proceedings (at which time prosecutorial immunity arose),
  10    whereas the allegations of the AG Defendants’ conduct during that time is vague
  11    and conclusory. (See, e.g., Colonies First Am. Compl. ¶¶ 45–91, ECF 64.) Further,
  12    as Plaintiffs themselves point out in their opposition, they alleged unique motives
  13    by the AG Defendants. (Opp’n 4:5–20.) If any of the remaining Defendants do
  14    raise prosecutorial immunity as a defense in this case, it will be based on different
  15    conduct, and therefore there will be no overlapping issues on appeal.
  16         Aside from the factual differences between Plaintiffs’ claims against the AG
  17    Defendants and the remaining Defendants, the unique procedural position of the
  18    AG Defendants means that any successive appeal involving the other Defendants
  19    will not raise the same legal issues as an appeal of the order dismissing the AG
  20    Defendants. Only an appeal as to the AG Defendants can address the application of
  21    prosecutorial immunity at the pleading stage. Plaintiffs do not explain their
  22    dismissal of this important distinction. (Opp’n 7:6–7.) The difference in
  23    procedural position raises different issues on appeal.
  24         Not only would certification have no negative impact on judicial
  25    administrative interests, it would promote them by potentially avoiding duplicative
  26    trials. (Mot. 7:12–25.) Plaintiffs dismiss the negative impact of multiple trials, and
  27    then assert, without explanation or authority, that the only judicial administrative
  28    interests that matter are those of the court of appeal; for Plaintiffs, burdens on the
                                                   4
Case 5:18-cv-00420-JGB-SHK Document 210 Filed 07/08/19 Page 5 of 9 Page ID #:3618



   1    District Court are unimportant. (Opp’n 8:4–26.) Successive lengthy trials
   2    involving significant duplication of witness testimony creates an obvious burden for
   3    the District Court, and that burden is an appropriate concern for purposes of
   4    certification. The parties’ initial estimates of trial length ranged from 15 to 25 court
   5    days. (ECF No. 47 16:19–24.) Multiple multi-week trials in which the same
   6    witnesses are likely to be called to testify on the same subject matter imposes an
   7    obvious and unnecessary burden on the court. Holding a single trial to resolve all
   8    of Plaintiffs’ claims against all Defendants promotes judicial efficiency and
   9    economy.
  10         The cases Plaintiffs cite are distinguishable and do not support their
  11   opposition. Campos v. County of Riverside, No. EDCV 14-1340 JGB (KKx), 2016
  12   WL 9173451 (C.D. Cal. July 14, 2016), Anderson v. City of Rialto, Cae No. EDCV
  13   16-01915 JGB (SPx), Jewel v. Nat’l Sec. Agency, 810 F.3d 622, 630 (9th Cir.
  14   2015), and Abbit v. ING USA Annuity, Case No. 3:13-cv-02130-GPC-WVG, 2017
  15   WL 449149 all follow a similar pattern that is distinguishable from this case. All of
  16   these cases are procedurally distinct, because every one considered Rule 54(b)
  17   certification of an order granting partial summary judgment, not an order granting a
  18   motion to dismiss. The analysis in those cases therefore occurred at a different
  19   procedural posture, which impacts the balance of interests. After the Court has
  20   ruled on a summary judgment motion, final resolution of the remaining claims is
  21   more immediate. In Anderson, the motion for entry of final judgment was filed one
  22   week before trial on the remaining claims. 2018 WL 6133711, at *2. In Campos,
  23   trial was set for two months after the motion for certification. 2016 WL 9173451, at
  24   *3. In Abbit, when court ruled on the Rule 54(b) motion, a second motion for
  25   summary judgment was then pending that would potentially resolve all outstanding
  26   claims. 2017 WL 449149, at *4.
  27         Plaintiffs’ argument against certification is based entirely on their assertion
  28   that their claims against the AG Defendants have some overlapping facts with their
                                                  5
Case 5:18-cv-00420-JGB-SHK Document 210 Filed 07/08/19 Page 6 of 9 Page ID #:3619



   1    claims against other Defendants. That overlap does not affect judicial
   2    administrative interests. The order dismissing the AG Defendants was based on
   3    legal issues that are unique to them and would not arise in subsequent appeals.
   4    Plaintiffs failed to identify any specific issue that would be implicated in successive
   5    appeals. There is no judicial administrative reason to delay final judgment.
   6
   7    II.   EQUITIES FAVOR CERTIFICATION
   8          Plaintiffs do not identify any way in which equitable concerns weigh against
   9    certification of final judgment. They argue only that the AG Defendants did not do
  10    enough to show that delayed judgment would be “harsh” or “unjust.” (Opp’n 9:4–
  11    5.) Plaintiffs do not argue that certification would be inequitable or in any way
  12    prejudicial to them, to any other parties, or to the court.
  13          As noted in the opening brief, the Ninth Circuit has approved Rule 54(b)
  14    certification to avoid multiple trials and the potential for inconsistent verdicts. U.S.
  15    Fidelity & Guar. Co. v. Lee Investments LLC, 641 F.3d 1126, 1140 (9th Cir. 2011).
  16    Plaintiffs ignore this authority and argue that multiple trials and inconsistent
  17    verdicts are neither harsh nor unjust. (Opp’n 8:4–19.) They ignore the obvious
  18    burden to the Court of conducting multiple lengthy trials involving the same
  19    witnesses. They also ignore the burden on the parties and third-parties of multiple
  20    duplicative rounds of discovery. Plaintiffs will seek to depose each of the AG
  21    Defendants as third-party witnesses in the ongoing case against the remaining
  22    Defendants, and will then seek to depose them again if the judgment in their favor
  23    is reversed. Likewise, the remaining Defendants and third party witnesses stand to
  24    be deposed twice. Rule 54(b) provides a means to resolve that potential burden.
  25          The AG Defendants have a strong interest in final resolution of the claims
  26    against them. Plaintiffs dismiss this interest as insufficient to support Rule 54(b)
  27    certification. (Opp’n 7:26–8:3.) The single case they cite is distinguishable. In
  28    Jewel, judicial administrative interests weighed against certification because the
                                                   6
Case 5:18-cv-00420-JGB-SHK Document 210 Filed 07/08/19 Page 7 of 9 Page ID #:3620



   1    District Court did not explain its finding that there was no just reason for delay, and
   2    the certified claims were inextricably intertwined with the remaining claims, both
   3    legally and factually. 810 F.3d at 628–30. The Ninth Circuit held that the
   4    plaintiffs’ interest in final resolution did not outweigh the negative impact
   5    certification would have on judicial interests, and that certification would not hasten
   6    resolution of the case because claims remained against the party seeking
   7    certification. Id. at 630. The court did not hold or suggest that the interest in
   8    resolution of a case is never enough to support Rule 54(b) certification. In this case,
   9    unlike in Jewel, certification would not negatively impact judicial interests and
  10    there are no remaining claims involving the AG Defendants.
  11          Plaintiffs cite no authority supporting their contention that the AG Defendants
  12    must show a “harsh” or “unjust” result from delay in entry of final judgment. The
  13    single case they cite does not support any such rule. In Campos, the court notes that
  14    the party opposing certification argued that the moving party did not show “it will
  15    suffer any harsh or unjust result if judgment is delayed….” 2016 WL 9173451 at
  16    *3. The court did not rule that any such standard was required. With no equitable
  17    harm to the parties resulting from delaying judgment by two months, there was
  18    nothing to balance against that negative impact the Court found certification would
  19    have on judicial administrative interests. That analysis is not applicable to the
  20    present case, where on balance, judicial administrative interests favor certification,
  21    and the delay before final resolution of the remaining claims is more distant.
  22    ///
  23    ///
  24    ///
  25    ///
  26    ///
  27    ///
  28    ///
                                                  7
Case 5:18-cv-00420-JGB-SHK Document 210 Filed 07/08/19 Page 8 of 9 Page ID #:3621



   1                                      CONCLUSION
   2         There is no reason to delay final judgment for the AG Defendants. They
   3    therefore respectfully request that the Court certify final judgment under Rule
   4    54(b).
   5
   6    Dated: July 8, 2019                          Respectfully submitted,
   7                                                 XAVIER BECERRA
                                                     Attorney General of California
   8                                                 RICHARD F. WOLFE
                                                     Supervising Deputy Attorney General
   9                                                 WILLIAM R. PRICE
                                                     Deputy Attorney General
  10
                                                     /s/ Edward P. Wolfe
  11
                                                     EDWARD P. WOLFE
  12                                                 Deputy Attorney General
                                                     Attorneys for Defendants Edmund G.
  13                                                 Brown, Jr., Gary Schons, and
                                                     Melissa Mandel
  14
        SD2018800644
  15    71887103.docx

  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 8
Case 5:18-cv-00420-JGB-SHK Document 210 Filed 07/08/19 Page 9 of 9 Page ID #:3622




                                CERTIFICATE OF SERVICE

  Case Name:       Colonies Partners v. County         Case No.    5:18-cv-00420-JGB-SHKx

  I hereby certify that on July 8, 2019, I electronically filed the following documents with the
  Clerk of the Court by using the CM/ECF system:

      REPLY IN SUPPORT OF MOTION BY EDMUND G. BROWN, JR.
     GARY SCHONS, AND MELISSA MANDEL FOR ENTRY OF A FINAL
                           JUDGMENT
  I certify that all participants in the case are registered CM/ECF users and that service will be
  accomplished by the CM/ECF system.
  I declare under penalty of perjury under the laws of the State of California the foregoing is true
  and correct and that this declaration was executed on July 8, 2019, at San Diego, California.


                   A. Lopez
                   Declarant
                                                                   ~;£IDS
   SD20 18800644
   71889714.docx
